BILL OF SALE AND ASSIGNMENT
 
FOR VALUE RECEIVED, effective immediately prior to the closing of the
transactions as contemplated by that certain Stock Purchase Agreement, dated
January 27, 2009 (the “Purchase Agreement”), by and between Piramal Healthcare,
Inc., a Delaware corporation (“Purchaser”), and RxElite, Inc., a Delaware
corporation (“Transferee”), whereby Purchaser will acquire from Transferee all
of the issued and outstanding stock of RxElite Holdings, Inc., a Delaware
corporation (“Transferor”), Transferor hereby transfers and delivers to
Transferee, and Transferee hereby acquires and takes assignment and delivery of
those assets and liabilities of Transferor included in the description of
Excluded Assets on Exhibit A and Excluded Liabilities on Exhibit B to the
Purchase Agreement, including, without limitation, (i) the Second Amended and
Restated Employment Agreement with Earl Sullivan, dated as of November 27, 2006
and the Third Amended and Restated Employment Agreement with Earl Sullivan,
dated as of January 12, 2009, (ii) the Employment Agreement with Shannon Stith,
dated as of January 11, 2008, (iii) the Employment Agreement with Rick
Schindewolf, dated as of January 21, 2008, as amended, (iv) the Initial
Employment Agreement, dated as of January 8, 2007, as amended and updated, with
Partick Poisson, (v) the Offer Letter Employment Agreement with Gene Ioli, dated
as of August 29, 2007, as amended, (vi) the Second Amended and Restated
Employment Agreement with Jonathan Houssian, dated as of November 27, 2006,
(vii) the Employment Agreement with Steven Anderson, dated November 15, 2006,
(viii) the Employment Agreement with Tri Slaven, dated May 10, 2006 and (ix) the
Second Amended and Restated Employment Agreement with Richard Tener, dated
November 27, 2006.
 
Transferee hereby assumes and agrees to pay, perform and/or discharge the
liabilities and obligations under the Excluded Liabilities.
 
All terms used by not defined in this Bill of Sale and Assignment that are
defined in the Purchase Agreement shall have the meanings given to them in the
Purchase Agreement.



[Next page is signature page.]
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Transferor and Transferee have caused this Bill of Sale and
Assignment to be signed by their respective duly authorized officers as of the
date first above written.
 

 
TRANSFEROR:
     
RxELITE HOLDINGS, INC.
     
By:
/s/ Earl Sullivan
 
Name: Earl Sullivan
 
Title:   CEO
     
TRANSFEREE:
     
RxELITE, INC.
     
By:
/s/ Earl Sullivan
 
Name: Earl Sullivan
 
Title:   CEO

 

--------------------------------------------------------------------------------


 